Exhibit 21 to Form 10-K of Protective Life Corporation for Fiscal Year Ended December31, 2007 Principal Subsidiaries of the Registrant The following wholly owned subsidiary of Protective Life Corporation is organized under the laws of the State of Tennessee and does business under its corporate name: Protective Life Insurance Company The following wholly owned subsidiary of Protective Life Insurance Company is incorporated under the laws of the State of Nebraska and does business under its corporate name: West Coast Life Insurance Company The following wholly owned subsidiary of Protective Life Insurance Company is incorporated under the laws of the State of Alabama and does business under its corporate name: Protective Life and Annuity Insurance Company The following wholly owned subsidiary of Protective Life Insurance Company is incorporated under the laws of the State of Missouri and does business under its corporate name: Lyndon Property Insurance Company * Chase Insurance Life and Annuity Company was merged into Protective Life Insurance Company as of April 1, * Empire General Life Assurance Corporation was merged into Protective Life Insurance Company as of January 1,
